596




      OFFICE OF THE ATTORNEY       GENERAL OF ‘IEXAS
                          AUSTIN




Koeorable H. A. Xodgea
Coant$rAtaUter


                         opinion HO.




                                          epartmantof date
                                         of thi8 departmat
                                        lttentio
                                               y on,
                                                   ur




                               f the Ohalsman of the




                           .&~a, a8 I andur8tand the
                      whhsob
                 xt &~3~4ra2aieution. I am ewe the
                  Superintendsatcou2d not aontltme to
   mown, 5.n armp way* after the term for whluh he we88
   eppointdl arpired.
Raaorable H. A4            Bod(r8           mm      2



lnto the 0. S. Ravy and lo now 8orvlag %n the 3savg
and rcsidlalb Opo~lfMof 'Irllliuum Oounty? Ia t&L8
618b   18    lt    8   p~riral        teeensy aa 8et           out   in S. 8. MO.
r45, Chaptar 13, Aet8 o? the @?th Leglsl~turo,                             Begsdar
8088i03l?
        *Daba the Glll*iDeputy er the Oa. Bahool 8t.
hare 1-1   authority to act la hi8 stead, u&w h 78
bond an4 roerite h ismalazy, llther directly or &A-
4UrsstlyF
        *If       the lewe of abmacrr 88 qmk4                        bt the
Coanty 7dure of IiPuaatlba 18 le@ would the tioh
thet the rife of t&r &apt.  wanra polatetl aa an
a;satant ln the otitre be bars s by the PepotLu
      "Ii a lacrw of lb8snu euy be le&ally ltaa
by the &ho01 RoarCI fm ah&t Len&b it tirr ta 1%
lpplierblo?
      Tib uthe Btsts  De llr unto fFQu*atisz, h it*
8ny authority, 1-l   sutI+?#
                          rity, tn ury war in 8m&
mattar a8 abbm outline@
        "As       a$81868nt      in   bb*    8tab       m     r6laentOf
Mooatiolr inform4 the County8~tlaar Llngarlntwulmt
that the Ommty Mmrd e? lWdlroetlonhad tha lo #o r lt
to @rant a le8vr of lbroaor, ma ia this oaaa) a~4 ?L
6t8te Reputmant ai Rdaoatlp*~weeomi8bb eoeh rot,
u   legal mad          reveml    oo+aatl*r       ww*        noting   w&o    it.

       *It     ir my oplnaioa,al8o tbr ~e@Am a? the 00~.
ni88ionbrr      Court, t&et a vdoanoy axhats in the offior
of the4     Eounty sup*rintrntsactbi wll2iuraJl euJl%y 8a4
it ir thb leg01 duty at thr Court to appoint a                             +mbbrma.

      -Aa thi~a tnatkr Ls urpnt at this tine I 8hall
weatlg appreol6te em oglnlm at your serlle8t efm-
vetien0e.-
       Your tirot qLxl8tlQnla:
      *Due8 the CouatjrNW&   ot Maas tioa ha+e Irgti
sathority to grant a loate OS lbaanob to IIEOUIW
$&ml S&perfntendsatwho hsr berm indust+     iat0 the
xhit& Stabs #avy aad la now serving In thr locrvt‘r’
                                                                                                :
                                                                                                    598




                      TOtv first qUO@tiOA i8           UUM’&         iIl   the    aO&d.itO.
 aoe opinioan non. O-3344 and #d?lO written br this                                depertmeat,
 ‘eopier ,oiwhich aredhereto ltta a hed.

                      Ssaond quertionl
               *In thie eaw is It a phyaio~l rbonncy a6 aat
       out In a. 9. 53. 145, @&aptor If, Act8 48th Le~iaSattu*,
       IbgulnT 808810n?-
                      Your SO~O~h quutlba           18 nnawnrb4 la 'theasgatlvb.
 au    opbIcw ho. O-5433,              written     by this aepartaeat, a oopy
 of uhlah I# harrto attaohed.


                      *De18 the Chief P~putg of the Oount~ Sehoel
      suprrlntraaant hats &~&l         ~atharlt~ to aet la his
      StbAd, lUl48rhi8 boAd aA         r6601vO h18 UbTy, afther
      hir5Otlj +   tB$iHetl~."

            Tear third qurrtIoa 1r aanrwed in l&o lte6atIve.
the O&la%OllOf this ~OjWtEWIt HO. .0-3295r a OO,lYOf *hibh 18
horeto      rttaah&

                      fourth   Qur@tIanr

              "If thr hare Of Ab84iM8 @a @O&t& by the fhUQt~
      BOUd Of ?%hMbtlofl 18 le&bl llB@lct the fatit that the WifS
      Of   tb    SUpWtIbt6nbAt             U55 5~pOiZlt.8    85 58    USiSt5lIt        %lb    thr
      oftioe     be b*rrud by the            Xepotiu      lr+p~
              CUr aamer to JOW 81Xth QU~StiOS IS thet SinOe il
16Atb Of Sb@UlOe MLlMt be &WUlted tB the SahaQ1 Stt~Urfnt'JadWkt
by the oawatl   Beard OS Fauaatloa it m\tld br coatnrs to the
~opotlsalaw rw a Countg Board of ?fdtzartioa   to a, &at the
rife of the sirperlntsnbulnt ae an rarafntaatIn suaI?offiae.
8eb opinion No.+4973 nlttsn by thfar6epartmWt, a copy of
rhioh 1s hereto attaehel.
             Aom what has bow aal5 above tt fn th$oa&t WII
n6ebnS@rg tQ 5ASWbr YOUr iif@ QU6bt:hll.
                                    Very trnly ynarn